Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/20/2022, with respect to applicant’s arguments of the remarks (numbered as pages 6-21) which recites: 

“The prima facie standard is not met because the rejection fails to consider the claimed invention as a whole. 
A rejection cannot establish a primafacie case that a claim is obvious "merely by demonstrating that each of its elements was, independently, known in the prior art." KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 418 (2007). "Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." Id. citing In re Kahn, 44 F.3d 977, 988 (Fed. Cir. 2006)… The Applicant disagrees with the Examiner's intermittent removal of linked or dependent claim elements when addressing the missing elements of Blom”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The motivation is to “increase accuracy of the design and / or creation of AM” shown by Chen [0034]. Bloom is relied upon to teach the concept of the invention, and just does not go into the specifics of the acute angle,  and Chen is relied upon to cure these deficiencies by specifically looking at angles when compensating.  
	“Further, nowhere in Blom does it disclose compensating the acute angle in a virtual model (original model) prior to forming the component, as required by claim 1 which states “compensating the original model to create a compensated model, wherein the original model is a virtual model.” Bloom simply shows an acute angle in the printed part 28”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner points Applicant to Blom [0038] the computer device updates or modifies the part, build file and/or build directly, before, during or after the part is complete, [0067] inspection 214 may include destructive testing, where a section of part 28 is removed, [0093] the model may include, without limitation, information from one or more of, build file 210, sensors 310 during building 212, [0053] build file associated with a component, such as part 28. Blom teaches compensating the original model by stating modifies the build file before, during or after the part is complete which is shown to be a part of the model. Blom additionally shows an acute angle in the physical part which would hence have an acute angle in the build file/model. However, Blom does not explicitly say compensating at the angle, which Chen is relied upon to teach.
	
	"where is the compensated model or the compensated model or the compensated angle? Further, exactly what portion of the process disclosed by Blom's "teaching of compensating" is changed or modified by Chen? How does the Examiner know that the method of Chen, if it was even combinable with Blom, would somehow improve Blom, when Chen and Blom were published in the same year? Simply stating that Chen and Blom can be combined because Chen can increase accuracy of the design and/or creation of AM is a conclusory statement. There is no evidence or explanation as to what in Chen is combined with Blom to somehow improve Blom.”

Examiner notes that Both Blom and Chen teach a compensated model, and Chen is relied upon to teach the compensated angle, as shown by [0045] which explicitly states corners, edges, and angles of the compensated model. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). As examiner previously noted the reason as to combine is "one of ordinary skill in the art would be motived to "increase accuracy of the design and / or creation of AM" as shown by Chen [0034]. The relation of Blom and Chen's combination is irrelevant to them being published the same year, and further elaboration on this argument would be needed.

“Assuming a proper prima facie case has been established, the applicant submits that the combination of Blom and Chen fail to reach the claimed invention. ...At no point in Chen is an acute angle explicitly identified...comparison of the nominal model and the compensated model of Chen is done as part of the compensation process, not before compensation.”

Examiner notes that there is no special definition in the specification for identify and that Blom teaches the acute angle, Chen is simple relied upon to teach identify an angle, and using broadest reasonable interpretation comparing the angles of the nominal and compensated model would mean the angles for both models must be identified in order to do the comparison. Additionally Blom is relied upon to teach compensation before build [0099].

	“Therefore, even if Chen's comparison between the nominal model and the compensated model somehow identified an angle at 814, the supposed identification of an angle would happen during the compensation process (after the deformation skeleton and before the determination of deviations), not before compensating as required by amended claim 1”
	
	Examiner notes that the claim language simply says “identifying an acute angle…of the original model” not that the identification of an angle must be before any compensating. Chen discloses [0035] the deformation compensation module 116 continuously adjusts or updates the compensation model over several iterations. Showing it is an iterative process and the angle could be identified after one compensation but before another compensation.

 	“Blom fails to teach that the original model is a virtual model. Additionally, Blom does not teach compensating the original model (virtual model) to create a compensated model; where forming (additive manufacturing) the component is done after creating the compensated model.”
	Examiner points to Blom [0037] “The computing device may use one more of preexisting data, whether measured, modeled or virtual data, that is relevant to the part including building of the part to modify the part , including , for example the starting shape of the part , build file or build directly. The data provided and / or used may be feedforward, feedback, pre - or post - build, modeled and virtual, [0093] Virtual information comprises, but is not limited to , data or information that is created , modeled , designed or otherwise derived using a computer . In some further embodiments, the model includes information from multiple builds of part 28. The model also includes the plurality of geometries described above, [0099] build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model… The nominal CAD model or other digital or virtual model may then be modified / deformed” in teaching that the original model is a virtual model, “Fig. 12 1210 Geometry compensation function, 1212 compensated CAD, [0099] devices that dynamically adapt a build , a build parameter , and / or a build file for additive manufacturing one or more parts . As an example, device 1200 may be used to carry out a method for adjusting the designed shape of additively built parts having a desired final shape. The method, in part, enables an additive manufacturing system to compensate or adjust, before, during or after a build.  For example, a physical part may be fabricated using a build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model. The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build” in teaching compensating the original model, “Fig. 11 1112 transmit the updated build file to at least one machine of the plurality of machines for manufacture” in teaching forming the component after creating the compensated model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11, 14-16, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US20190004079A1, herein Blom), in view of Chen et al. (US20190377843A1, herein Chen).
Regarding claim 1, Blom teaches A method of forming a component from an original model ([0014] FIG . 2 is a flow chart of an exemplary process of manufacturing a component using the additive manufacturing system shown in FIG . 1), the method comprising: an acute angle defined by a gap between a first surface and a second surface of the original model (Fig. 2 part 28, [0053] build file associated with a component, such as part 28). (i.e. the original model is the entirety of part 28 and the acute angle can be seen in a portion of part 28 on the bottom half, and the first and second surfaces are the two surfaces that come together to create the acute angle on the bottom portion of part 28). , wherein the original model is a virtual model ([0037] The computing device may use one more of preexisting data, whether measured, modeled or virtual data, that is relevant to the part including building of the part to modify the part , including , for example the starting shape of the part , build file or build directly. The data provided and / or used may be feedforward, feedback, pre - or post - build, modeled and virtual, [0093] Virtual information comprises, but is not limited to , data or information that is created , modeled , designed or otherwise derived using a computer . In some further embodiments, the model includes information from multiple builds of part 28. The model also includes the plurality of geometries described above, [0099] build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model… The nominal CAD model or other digital or virtual model may then be modified / deformed) compensating the original model to create a compensated model (Fig. 12 1210 Geometry compensation function, 1212 compensated CAD, [0099] devices that dynamically adapt a build , a build parameter , and / or a build file for additive manufacturing one or more parts . As an example, device 1200 may be used to carry out a method for adjusting the designed shape of additively built parts having a desired final shape. The method, in part, enables an additive manufacturing system to compensate or adjust, before, during or after a build.  For example, a physical part may be fabricated using a build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model. The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build), wherein the compensating includes removing a portion of the original model ([0067] inspection 214 may include destructive testing, where a section of part 28 is removed, [0093] the model may include, without limitation, information from one or more of, build file 210, sensors 310 during building 212, and one or more inspections 214 after the build 212 is complete, [0038] the computer device updates or modifies the part, build file and/or build directly, before, during or after the part is complete)… and forming the component after creating the compensated model, by additive manufacturing (Fig. 11 1112 transmit the updated build file to at least one machine of the plurality of machines for manufacture), the component based upon the compensated model ([0099] a geometry compensation function 1210 , as functionally guided by the geometrical or material differences 1208 , so that the geometry or other characteristics or features may be compensated or otherwise modified before , during or after a build . In some embodiments a partial or entire build file is generated based on the modifications) such that a final model of the component is more alike the original model than the compensated model due to distortions during forming of the component ([0099] The method , in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, [0013] Feedforward control computer device 602 compares the one or more build parameters of the first geometry and the one or more build parameters of the subsequent geometry . Feed forward control computer device 602 determines the one or more adjustments based on the two comparisons, [0134] Feedforward control computer device 702 compares the real - time adjustments from each build to the sensor information for the corresponding build 212. Feedforward control computer device 702 determines the one or more adjustments for the build parameter based on the comparison) acute angle (Fig. 2 part 28) (i.e. an acute angle is shown at the bottom portion of part 28).
Blom does not teach identifying an angle … compensating.. from one or more of the first surface or the second surface… at the … angle  to form a compensated … angle, wherein the compensated …angle is included in the compensated model,… having a final …. angle
Chen teaches  identifying an angle…compensating… from one or more of the first surface or the second surface… at the … angle  to form a compensated … angle, wherein the compensated …angle is included in the compensated model,… having a final …. angle (([0045]. Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the determined deviation (s) is compared to a deviation threshold. The deviation threshold may include, for example, differences between points or nodes on the nominal model and points or nodes on the predicted resulting AM product, [0034] According to various non - limiting embodiments , the shape deviations measured in the trials can be an indication of the inaccuracy of characteristics of the product material , and thereby can represent a deformation error between the target working object 110 and the intended 3D AM fabricated product 180. Moreover, the trial can be employed as a calibration technique for the deformation compensation module 116 , for example , that can be further utilized during 3D scan data processing . For instance, the deformation compensation module 116 can employ information obtained during trials to predict deformation errors that may result in the fabricated 3D AM product 180, and perform compensation actions ( e.g. , adjust a digital compensation model ) to correct any geometric errors in the digital models generated from 3D scanning Thus , the embodiments may realize AM techniques that can control and increase accuracy of the design and / or creation of AM products, [0046] , the deviation ( s ) exceed the deviation threshold , the compensation model is updated by further deformed or adjusted by a predetermined incremental step ( Avs ) to generate an updated compensation model at opertion 822. ). (i.e. by comparing the angles between the nominal model and the compensated model, the angles must be identified, and the determined deviation between angles in the model can lead to an updated compensation model, meaning an increase or decrease of the angle in the updated compensation model and any compensation made to the angle would lead to compensation of the first surface or second surface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model which has an acute angle with Chen’s teaching of identifying and changing the angles. The combined teaching provides an expected result compensating including removing a portion of the original model at an acute angle. Therefore, one of ordinary skill in the art would be motivated to “increase accuracy of the design and / or creation of AM” shown by Chen [0034].

Regarding claim 5, the combination of Blom and Chen teach The method of claim 1 further comprising testing formation of the compensated model to determine if the final model will be more alike the original model than the compensated model (Blom, [0099] The measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features , before , during or after a build process , to identify differences or deviations , such as geometrical and material differences). (i.e. final model is after build process, compensated model as during build process, nominal CAD model as original model), [0013] Feedforward control computer device 602 compares the one or more build parameters of the first geometry and the one or more build parameters of the subsequent geometry . Feed forward control computer device 602 determines the one or more adjustments based on the two comparisons, [0134] Feedforward control computer device 702 compares the real - time adjustments from each build to the sensor information for the corresponding build 212. Feedforward control computer device 702 determines the one or more adjustments for the build parameter based on the comparison).

Regarding claim 6, the combination of Blom and Chen teach The method of claim 5 wherein testing is done virtually (Blom, [0099] The measurements or other determinations 1204 may be made digitally , physically , or virtually , using a variety of means 1206 including , but not limited to , inspection / meteorology , computer tomography , X - Rays , magnetic resonance , ultrasound , optical , electronic , radio frequency , photographic , and scanning . Without limitation, means 1206 may be an integral part of, or in communication with , device 1200 or may be a separate device.

Regarding claim 7, the combination of Blom and Chen teach The method of claim 5 further comprising updating the compensated model based upon the testing of the formation of the compensated model (Blom, [0121] feedforward control computer device 602 receives a plurality of sensor information from an additional build of part 28 and updates the manufacturing process model based on the received plurality of sensor information, Fig. 10 1010 generate an updated build file for the part including the one or more values for the second build parameter, [0072] using build file 210 , compare the sensor information for each geometry of the plurality of geometries to the corresponding one or more values of the first build parameter to determine one or more differences , determine one or more values for a second build parameter for each of the geometries based on the one or more differences , generate an updated build file 210 for part 28 including the one or more values for the second build parameter , and transmit the updated build file 210 to system 10). 


Regarding claim 11, the combination of Blom and Chen teach The method of claim 1 wherein forming the component includes forming with photopolymerization based additive manufacturing (Blom, [0039] , this disclosure also applies to other types of additive manufacturing systems and methods including , for example , and without limitation , vat photopolymerization , powder bed fusion).

Regarding claim 14, Bloom teaches A method of printing a component comprising ([0014] FIG . 2 is a flow chart of an exemplary process of manufacturing a component using the additive manufacturing system shown in FIG . 1): receiving an original model of the component at a printer ( [0099] a CAD or virtual model 1202 , such as nominal CAD model . The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build, [0002] additive manufacturing systems ( also known as three dimensional ( 3D ) printers ) generate three - dimensional objects through a layer - by - layer process). (i.e. the nominal CAD model as the original model may be stored electronically before build in the additive manufacturing system which is also known as 3D printers); wherein the original model is a virtual model ([0037] The computing device may use one more of preexisting data, whether measured, modeled or virtual data, that is relevant to the part including building of the part to modify the part , including , for example the starting shape of the part , build file or build directly. The data provided and / or used may be feedforward , feedback , pre - or post - build , modeled and virtual, [0093] Virtual information comprises , but is not limited to , data or information that is created , modeled , designed or otherwise derived using a computer . In some further embodiments, the model includes information from multiple builds of part 28. The model also includes the plurality of geometries described above, [0099] build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model… The nominal CAD model or other digital or virtual model may then be modified / deformed); an acute angle defined by a gap between a first surface and second surface of the original virtual model (Fig. 2 part 28, [0053] build file associated with a component, such as part 28 (i.e. the original model is the entirety of part 28 and the acute angle can be seen in a portion of part 28 on the bottom half, and the first and second surfaces are the two surfaces that come together to create the acute angle on the bottom portion of part 28)); compensating the original virtual model at the printer to create a compensated model (Fig. 12 1210 Geometry compensation function, 1212 compensated CAD, [0099] devices that dynamically adapt a build , a build parameter , and / or a build file for additive manufacturing one or more parts . As an example, device 1200 may be used to carry out a method for adjusting the designed shape of additively built parts having a desired final shape. The method, in part, enables an additive manufacturing system to compensate or adjust, before, during or after a build.  For example, a physical part may be fabricated using a build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model. The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build ); wherein the compensating includes removing a portion of the original model …([0067] inspection 214 may include destructive testing, where a section of part 28 is removed, [0093] the model may include, without limitation, information from one or more of, build file 210, sensors 310 during building 212, and one or more inspections 214 after the build 212 is complete, [0038] the computer device updates or modifies the part, build file and/or build directly, before, during or after the part is complete); and printing, after creating the compensated model from the original virtual model, with the printer (Fig. 11 1112 transmit the updated build file to at least one machine of the plurality of machines for manufacture), the component based upon the compensated model ([0099] a geometry compensation function 1210 , as functionally guided by the geometrical or material differences 1208 , so that the geometry or other characteristics or features may be compensated or otherwise modified before , during or after a build . In some embodiments a partial or entire build file is generated based on the modifications)  such that the printed component, having a printed acute angle (Fig. 2 part 28, [0053] build file associated with a component, such as part 28) is more alike the original virtual model than the compensated model due to distortions of the printer during printing ([0099] The method , in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, [0013] Feedforward control computer device 602 compares the one or more build parameters of the first geometry and the one or more build parameters of the subsequent geometry . Feed forward control computer device 602 determines the one or more adjustments based on the two comparisons, [0134] Feedforward control computer device 702 compares the real - time adjustments from each build to the sensor information for the corresponding build 212. Feedforward control computer device 702 determines the one or more adjustments for the build parameter based on the comparison). 
Blom does not teach identifying an angle … compensating.. from one or more of the first surface or the second surface… at the … angle  
Chen teaches  identifying an angle…compensating… from one or more of the first surface or the second surface… at the … angle  ([0045] Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the determined deviation (s) is compared to a deviation threshold. The deviation threshold may include, for example, differences between points or nodes on the nominal model and points or nodes on the predicted resulting AM product, [0034] According to various non - limiting embodiments , the shape deviations measured in the trials can be an indication of the inaccuracy of characteristics of the product material , and thereby can represent a deformation error between the target working object 110 and the intended 3D AM fabricated product 180. Moreover, the trial can be employed as a calibration technique for the deformation compensation module 116 , for example , that can be further utilized during 3D scan data processing . For instance, the deformation compensation module 116 can employ information obtained during trials to predict deformation errors that may result in the fabricated 3D AM product 180, and perform compensation actions ( e.g. , adjust a digital compensation model ) to correct any geometric errors in the digital models generated from 3D scanning Thus , the embodiments may realize AM techniques that can control and increase accuracy of the design and / or creation of AM products, [0046] , the deviation ( s ) exceed the deviation threshold , the compensation model is updated by further deformed or adjusted by a predetermined incremental step ( Avs ) to generate an updated compensation model at opertion 822. ). (i.e. by comparing the angles between the nominal model and the compensated model, the angles must be identified, and the determined deviation between angles in the model can lead to an updated compensation model, meaning an increase or decrease of the angle in the updated compensation model and any compensation made to the angle would lead to compensation of the first surface or second surface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model which has an acute angle with Chen’s teaching of identifying and changing the angles. The combined teaching provides an expected result compensating including removing a portion of the original model at an acute angle. Therefore, one of ordinary skill in the art would be motivated to “increase accuracy of the design and / or creation of AM” shown by Chen [0034].

Regarding claim 15, the combination of Blom and Chen teach The method of claim 14 wherein the compensating is done by a compensating software (Blom, Fig. 12 1210 Geometry compensation function, 1212 compensated CAD). 

Regarding claim 16, the combination of Blom and Chen teach The method of claim 15 wherein the compensating software is housed, installed, or loaded on the printer (Blom, [0066] build file 210 is loaded into computing device 24 and / or controller 26 ( shown in FIG . 1 ) , which controls the operation of system, [0064] In set - up process 202 , a computer - aided design ( CAD ) file 206 includes a design of part 28 to be manufactured . In the exemplary embodiment , CAD file 206 is provided to a computer device, [0064] . Scan - path generator 208 generates a build file 210 based on CAD file 206 . In the exemplary embodiment , build file 210 is configured for the type and / or model of additive manufacturing system 10 that will be used). 


Regarding claim 18, Blom teaches A system for forming a component ([0014] FIG . 2 is a flow chart of an exemplary process of manufacturing a component using the additive manufacturing system shown in FIG . 1), the system comprising: a source storing or generating an original model of the component ( [0099] a CAD or virtual model 1202 , such as nominal CAD model . The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build, [0002] additive manufacturing systems ( also known as three dimensional ( 3D ) printers ) generate three - dimensional objects through a layer - by - layer process). (i.e. the nominal CAD model as the original model may be stored electronically before build in the additive manufacturing system which is also known as 3D printers); wherein the original model is a virtual model; ([0037] The computing device may use one more of preexisting data, whether measured, modeled or virtual data, that is relevant to the part including building of the part to modify the part , including , for example the starting shape of the part , build file or build directly. The data provided and / or used may be feedforward , feedback , pre - or post - build , modeled and virtual, [0093] Virtual information comprises , but is not limited to , data or information that is created , modeled , designed or otherwise derived using a computer . In some further embodiments, the model includes information from multiple builds of part 28. The model also includes the plurality of geometries described above, [0099] build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model… The nominal CAD model or other digital or virtual model may then be modified / deformed)-28-507725-US-1 / 72266-1302 and a printer, in communication with the source, for printing the component based upon the original virtual model received from the source ([0011] a communication component for communicating the created or modified one or more of the build parameters of the part, at least a portion of the additive manufacturing build, or a combination thereof, to the one or more additive manufacturing machines); wherein the source or the printer includes compensating software ([0145] A processor or a processing element may be trained using supervised or unsupervised machine learning , and the machine learning program may employ a neural network , which may be a convolutional neural network , a deep learning neural network , or a combined learning module or program that learns in two or more fields or areas of interest, [0033] terms " software ” and “ firmware ” are interchangeable , and include any computer program stored in memory for execution by personal computers , workstations , clients and servers) where, prior to printing the compensating software analyzes the original virtual model ([0064] Scan - path generator 208 is configured to analyze CAD file and determine how to manufacture part 28 using additive manufacturing system 10, , [0099] devices that dynamically adapt a build , a build parameter , and / or a build file for additive manufacturing one or more parts . As an example, device 1200 may be used to carry out a method for adjusting the designed shape of additively built parts having a desired final shape. The method, in part, enables an additive manufacturing system to compensate or adjust, before, during or after a build) … at least one acute angle defined by a gap between a first surface and a second surface of in the original virtual model of the component (Fig. 2 part 28, [0053] build file associated with a component, such as part 28) and compensates the original virtual model by removing a portion …([0067] inspection 214 may include destructive testing, where a section of part 28 is removed, [0093] the model may include, without limitation, information from one or more of, build file 210, sensors 310 during building 212, and one or more inspections 214 after the build 212 is complete, [0038] the computer device updates or modifies the part, build file and/or build directly, before, during or after the part is complete ), (i.e. the original model is the entirety of part 28 and the acute angle can be seen in a portion of part 28 on the bottom half, and the first and second surfaces are the two surfaces that come together to create the acute angle on the bottom portion of part 28) to become a compensated model (Fig. 12 1210 Geometry compensation function, 1212 compensated CAD , [0099] devices that dynamically adapt a build , a build parameter , and / or a build file for additive manufacturing one or more parts . As an example, device 1200 may be used to carry out a method for adjusting the designed shape of additively built parts having a desired final shape. The method, in part, enables an additive manufacturing system to compensate or adjust, before, during or after a build.  For example, a physical part may be fabricated using a build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model. The characteristics and physical features of the desired physical or digital part may be measured or otherwise determined and stored electronically , before , during or after a build )  such that printing of the compensated model by the printer provides a printed component (Fig. 11 1112 transmit the updated build file to at least one machine of the plurality of machines for manufacture), wherein the printed component, having a printed acute angle (Fig. 2 part 28, [0053] build file associated with a component, such as part 28),  is more alike the original virtual model than the compensated model ([0099] The method , in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, [0013] Feedforward control computer device 602 compares the one or more build parameters of the first geometry and the one or more build parameters of the subsequent geometry . Feed forward control computer device 602 determines the one or more adjustments based on the two comparisons, [0134] Feedforward control computer device 702 compares the real - time adjustments from each build to the sensor information for the corresponding build 212. Feedforward control computer device 702 determines the one or more adjustments for the build parameter based on the comparison).
Blom does not teach identifying an angle … compensating.. from one or more of the first surface or the second surface… at the … angle 
Chen teaches  identifying an angle…compensating… from one or more of the first surface or the second surface… at the … angle  ([0045]. Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the determined deviation (s) is compared to a deviation threshold. The deviation threshold may include, for example, differences between points or nodes on the nominal model and points or nodes on the predicted resulting AM product, [0034] According to various non - limiting embodiments , the shape deviations measured in the trials can be an indication of the inaccuracy of characteristics of the product material , and thereby can represent a deformation error between the target working object 110 and the intended 3D AM fabricated product 180. Moreover, the trial can be employed as a calibration technique for the deformation compensation module 116 , for example , that can be further utilized during 3D scan data processing . For instance, the deformation compensation module 116 can employ information obtained during trials to predict deformation errors that may result in the fabricated 3D AM product 180, and perform compensation actions ( e.g. , adjust a digital compensation model ) to correct any geometric errors in the digital models generated from 3D scanning Thus , the embodiments may realize AM techniques that can control and increase accuracy of the design and / or creation of AM products, [0046] , the deviation ( s ) exceed the deviation threshold , the compensation model is updated by further deformed or adjusted by a predetermined incremental step ( Avs ) to generate an updated compensation model at opertion 822. ). (i.e. by comparing the angles between the nominal model and the compensated model, the angles must be identified, and the determined deviation between angles in the model can lead to an updated compensation model, meaning an increase or decrease of the angle in the updated compensation model and any compensation made to the angle would lead to compensation of the first surface or second surface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model which has an acute angle with Chen’s teaching of identifying and changing the angles. The combined teaching provides an expected result compensating including removing a portion of the original model at an acute angle. Therefore, one of ordinary skill in the art would be motivated to “increase accuracy of the design and / or creation of AM” shown by Chen [0034].

Regarding claim 20, the combination of Blom and Chen teach The system of claim 18 wherein the printer or a scanner (Blom, [0077] sensors 310 may be similar to sensors 216 ( shown in FIG . 1 ) , and include devices capable of performing a computerized tomography ( CT ) scan , a computerized axial tomography ( CAT ) scan , ultrasonic imaging scan , a visual inspection , and / or any other non - destructive scan or analysis of part 28 to determine the quality and suitable of part 28 for use) can be used to test the printed component that was printed based upon the compensated model, and update the compensated model based upon the testing of the printed component (Blom, [0121] feedforward control computer device 602 receives a plurality of sensor information from an additional build of part 28 and updates the manufacturing process model based on the received plurality of sensor information, Fig. 10 1010 generate an updated build file for the part including the one or more values for the second build parameter, [0072] using build file 210 , compare the sensor information for each geometry of the plurality of geometries to the corresponding one or more values of the first build parameter to determine one or more differences , determine one or more values for a second build parameter for each of the geometries based on the one or more differences , generate an updated build file 210 for part 28 including the one or more values for the second build parameter , and transmit the updated build file 210 to system 10).

Regarding claim 21, the combination of Blom and Chen teach the method of claim 14 wherein removing the portion of the original model… (Blom, Fig. 2 part 28, [0053] build file associated with a component, such as part 28, [0067] inspection 214 may include destructive testing, where a section of part 28 is removed).
Chen further teaches includes removing a portion of a wall that partially forms the acute angle (Chen, Fig. 1 S4 Shape profile change shows acute angles, [0045] At operation 810 , a compensation model which aims to compensate for deformations in volume and shape of the resulting target AM product is generated based on the deformed skeleton model . At operation 812 , volume and shape distortions of the resulting AM product are predicted using the compensation model . The predicted volume and shape distortions can be determined by adjusting the skeleton model along normal vectors ( e.g. , surface vectors ) and then predicting the volume shrinkage based on the adjusted skeleton model . Shape prediction can be determined based on the changed shape of the skeleton model. Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the determined deviation (s) is compared to a deviation threshold. The deviation threshold may include, for example, differences between points or nodes on the nominal model and points or nodes on the predicted resulting AM product, [0034] According to various non - limiting embodiments , the shape deviations measured in the trials can be an indication of the inaccuracy of characteristics of the product material , and thereby can represent a deformation error between the target working object 110 and the intended 3D AM fabricated product 180. Moreover, the trial can be employed as a calibration technique for the deformation compensation module 116 , for example , that can be further utilized during 3D scan data processing . For instance, the deformation compensation module 116 can employ information obtained during trials to predict deformation errors that may result in the fabricated 3D AM product 180, and perform compensation actions ( e.g. , adjust a digital compensation model ) to correct any geometric errors in the digital models generated from 3D scanning Thus , the embodiments may realize AM techniques that can control and increase accuracy of the design and / or creation of AM products, [0021] Still referring to FIG . 1 , the AM product 10 including the bridge top 16 and supports 14 is illustrated at an intermediate stage ( S1 ) . At this intermediate stage ( S1 ) , the AM product exists at a nominal profile and shape . During fabrication , the AM part 10 realizes a compression force at a second stage ( S2 ) . The compression force can be caused by shrinkage of one or more portions of the AM product 10 . Because the AM product 10 is coupled to the pad 14 and plate 18 while the AM product 10 shrinks , the compression force is applied to the AM product 10. At a third stage ( S3 ) , the sacrificial pad 14 is removed from the AM plate 18 , which causes the AM product 10 to “ spring ” inward or " concave ” . At a fourth stage ( S4 ) , the sacrificial pad 14 is removed from the supports 12 to obtain the final AM product 10. As a result, the loaded compression force is released and the AM product 10 experiences a second springback ( i.e. , expands ) as it attempts to return to its nominal profile and shape . However, the compression and expansion stage permanently distort the AM product material, thereby producing an AM product with dimensions and / or a prolife that does not match the target AM product 10. In the example illustrated in FIG . 1 , the final AM product 10 is produced with an undesirable convex shape .). (i.e. .Fig. 1 the distortion forces the right angles of the nominal model into acute angles, and the compensation model corrects these distorted acute angels back into right angels as intended for object 180, hence removing acute angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model with Chen’s teaching of removing the acute angles. The combined teaching provides an expected result compensating including removing a portion of the original model at an acute angle. Therefore, one of ordinary skill in the art would be motivated to “increase accuracy of the design and / or creation of AM” shown by Chen [0034].
Regarding claim 22, the combination of Blom and Chen teach the method of claim I wherein the final acute angle is more alike the acute angle than the compensated acute angle (Blom, [0099] The method, in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, Fig. 2 part 28, [0053] build file associated with a component, such as part 28).( i.e. looking at Fig. 2 part 28 there is an acute angle on the part, and the part is compensated for geometry distortions that occur during additive manufacturing meaning the final acute angle which is a part of part 28 would be more alike the original model of part 28 ).
Regarding claim 23, the combination of Blom and Chen teach the method of claim 14 wherein the printed acute angle is more alike the acute angle than the compensated acute angle (Blom, [0099] The method, in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, Fig. 2 part 28, [0053] build file associated with a component, such as part 28).( i.e. looking at Fig. 2 part 28 there is an acute angle on the part, and the part is compensated for geometry distortions that occur during additive manufacturing meaning the final acute angle which is a part of part 28 would be more alike the original model of part 28 ).
Regarding claim 24, the combination of Blom and Chen teach the system of claim 18 wherein the removed portion …of the original model ([0067] inspection 214 may include destructive testing, where a section of part 28 is removed) defines a compensated acute angle in the compensated model, where the printed acute angle is more alike the acute angle than the compensated acute angle (Blom, [0099] The method, in part , enables an additive manufacturing system to compensate or adjust , before , during or after a build , using for example DMLM system 1214 , for geometry distortions or other changes that may occur during an additive manufacturing process, Fig. 2 part 28, [0053] build file associated with a component, such as part 28).( i.e. looking at Fig. 2 part 28 there is an acute angle on the part, and the part is compensated for geometry distortions that occur during additive manufacturing meaning the final acute angle which is a part of part 28 would be more alike the original model of part 28 ).
Chen further teaches of the one or more of the first surface or the second surface angle   (Chen, [0045]. Deviation (s) between the predicted volume and shape of the resulting AM product, and the volume and shape of the nominal model are determined at operation 814. The deviation (s) can be determined, for example , by (i) aligning ( along one or more planes or axes ) the dimensions of the nominal part with the dimensions of the compensated model , (ii) calculating a volume differential between the nominal model and the compensated model , and / or (iii) comparing particular features ( e.g. , corners , edges , angles , etc. ) between the nominal model and the compensated model . At operation 816, the determined deviation (s) is compared to a deviation threshold. The deviation threshold may include, for example, differences between points or nodes on the nominal model and points or nodes on the predicted resulting AM product, [0034] According to various non - limiting embodiments , the shape deviations measured in the trials can be an indication of the inaccuracy of characteristics of the product material , and thereby can represent a deformation error between the target working object 110 and the intended 3D AM fabricated product 180. Moreover, the trial can be employed as a calibration technique for the deformation compensation module 116 , for example , that can be further utilized during 3D scan data processing . For instance, the deformation compensation module 116 can employ information obtained during trials to predict deformation errors that may result in the fabricated 3D AM product 180, and perform compensation actions ( e.g. , adjust a digital compensation model ) to correct any geometric errors in the digital models generated from 3D scanning Thus , the embodiments may realize AM techniques that can control and increase accuracy of the design and / or creation of AM products, [0046] , the deviation ( s ) exceed the deviation threshold , the compensation model is updated by further deformed or adjusted by a predetermined incremental step ( Avs ) to generate an updated compensation model at oper tion 822. ). (i.e. by comparing the angles between the nominal model and the compensated model, the angles must be identified, and the determined deviation between angles in the model can lead to an updated compensation model, meaning an increase or decrease of the angle in the updated compensation model, which would show removing at the angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of compensating including removing a portion of the original model which has an acute angle with Chen’s teaching of identifying and changing the angles. The combined teaching provides an expected result compensating including removing a portion of the original model at an acute angle. Therefore, one of ordinary skill in the art would be motivated to “increase accuracy of the design and / or creation of AM” shown by Chen [0034].
Regarding claim 25, the combination of Blom and Chen teach The method of claim 1 wherein the compensated acute angle includes a first negative print region at the first surface ([0067] inspection 214 may include destructive testing, where a section of part 28 is removed, [0093] the model may include, without limitation, information from one or more of, build file 210, sensors 310 during building 212, and one or more inspections 214 after the build 212 is complete), (i.e. the original model is the entirety of part 28 and the acute angle can be seen in a portion of part 28 on the bottom half, and the first and second surfaces are the two surfaces that come together to create the acute angle on the bottom portion of part 28).
Regarding claim 26, the combination of Blom and Chen teach The method of claim 25 wherein the compensated acute angle includes a second negative print region at the second surface ([0067] inspection 214 may include destructive testing, where a section of part 28 is removed, [0093] the model may include, without limitation, information from one or more of, build file 210, sensors 310 during building 212, and one or more inspections 214 after the build 212 is complete), (i.e. the original model is the entirety of part 28 and the acute angle can be seen in a portion of part 28 on the bottom half, and the first and second surfaces are the two surfaces that come together to create the acute angle on the bottom portion of part 28).

Claims 9, 10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US20190004079A1, herein Blom), in view of Chen et al. (US20190377843A1, herein Chen), and in further view of Garay et al. (US20180161858A1, herein Garay).
Regarding claim 9, the combination of Blom and Chen teach The method of claim 1.
The combination of Blom and Chen does not teach wherein the component is an engine component. 
Garay teaches wherein the component is an engine component (Garay, [0019] the present invention provides a preferred method for making cast metal parts, and preferably those cast metal parts used in the manufacture of jet aircraft engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of forming a component from an original model with Garay’s teaching of that component being an engine component. The combined teaching provides an expected result of forming an engine component from an original model. Therefore, one of ordinary skill in the art would be motivated since ” post - casting modifications are limited and given the ever increasing complexity of turbine engines and the recognized efficiencies of certain cooling circuits inside turbine blades , more complicated and intricate internal geometries are required . While investment casting is capable of manufacturing these parts, positional precision and intricate internal geometries become more complex to manufacture using these conventional manufacturing processes. Accordingly, it is desired to provide an improved casting method for three dimensional components having intricate internal voids” shown by Garay [0004].

Regarding claim 10, the combination of Blom and Chen teach The method of claim 1.
The combination of Blom and Chen do not teach wherein the component is a print negative for casting an engine component. 
Garay teaches wherein the component is a print negative for casting an engine component (Garay, print negative as mold, [0030] FIG . 9 shows a schematic side of an integrated core - shell mold having horizontal filaments, [0019] the present invention provides a preferred method for making cast metal parts, and preferably those cast metal parts used in the manufacture of jet aircraft engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of forming a component from an original model with Garay’s teaching of that component being an engine component. The combined teaching provides an expected result of forming an engine component from an original model. Therefore, one of ordinary skill in the art would be motivated since “post - casting modifications are limited and given the ever increasing complexity of turbine engines and the recognized efficiencies of certain cooling circuits inside turbine blades , more complicated and intricate internal geometries are required . While investment casting is capable of manufacturing these parts, positional precision and intricate internal geometries become more complex to manufacture using these conventional manufacturing processes. Accordingly, it is desired to provide an improved casting method for three dimensional components having intricate internal voids” shown by Garay [0021].

Regarding claim 12, the combination of Blom and Chen teach The method of claim 11 wherein compensating (Blom, Fig. 12 1210 Geometry compensation function, 1212 compensated CAD)…
The combination of Blom and Chen do not teach further comprises modifying the intensity of a light source used in the photopolymerization based additive manufacturing. 
Garay teaches further comprises modifying the intensity of a light source used in the photopolymerization based additive manufacturing (Garay, [0024] The tank 404 contains a filling of highly viscous photopolymerizable material 420, [0022] The apparatus includes a tank 404 having at least one translucent bottom portion 406 covering at least a portion of the exposure unit 410 . The exposure unit 410 comprises a light source and modulator with which the intensity can be adjusted position - selectively under the control of a control unit, in order to produce an exposure field on the tank bottom 406 with the geometry desired for the layer currently to be formed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blom’s teaching of forming a component based off a compensated model with Garay’s teaching of modifying the intensity of a light source using photoplymerizable material in manufacturing integrated core-shell molds using direct light processing (DLP) . The combined teaching provides an expected result of forming a compensated component by modifying the light intensity. Therefore, one of ordinary skill in the art would be motivated since ” post - casting modifications are limited and given the ever increasing complexity of turbine engines and the recognized efficiencies of certain cooling circuits inside turbine blades, more complicated and intricate internal geometries are required . While investment casting is capable of manufacturing these parts, positional precision and intricate internal geometries become more complex to manufacture using these conventional manufacturing processes. Accordingly, it is desired to provide an improved casting method for three dimensional components having intricate internal voids” shown by Garay [0004].

Allowable Subject Matter
Claim 27 is allowable set forth in this Office action and are to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim 27 requires: “The method of claim 26 wherein the first negative print region or the second negative print region is the combination of a triangle and a quadrilateral or a second triangle.”
	Blom (US20190004079) teaches updating/modifying the part, build file and/or build directly, before, during or after the part is complete in an additive manufacturing system, and includes a part 28 
    PNG
    media_image1.png
    250
    626
    media_image1.png
    Greyscale
where a section is removed during inspection 214, and the part displays an acute angle.

	Chen (US20190377843) teaches an additive manufacturing compensation modeling method that includes the comparison of angles between the nominal model and the compensated model as a calibration technique for the compensated model.

	Garay (US20180161858A1) teaches making cast metal parts such as jet aircraft engines.

 However, these references do not teach “wherein the first negative print region or the second negative print region is the combination of a triangle and a quadrilateral or a second triangle.” It would not be obvious to use the teachings from Blom and/or Chen and/or Garay to result to the claimed limitations, as the claim is very specific and is well documented in Fig. 4A looking at elements 256 (triangle with quadrilateral), and 258 (triangle with triangle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117